DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 1/12/2022.

The application has been amended as follows: 

1. (Currently Amended) A pixel circuit, comprising: 
	a first thin-film transistor, a gate of the first thin-film transistor directly connected [[connecting]] to a first node, a drain of the first thin-film transistor receiving a power supply voltage, a source of the first thin-film transistor being an output end of a driving 
	a second thin-film transistor, the gate of the second thin-film transistor directly connected [[connecting]]to a writing signal line, the drain of the second thin-film transistor directly connected [[connecting]]to a data signal line, the source of the second thin-film transistor directly connected [[connecting]]to a second node; [[and]] 
	a resistor line, directly connected between the first node and the second node;
	a parasitic capacitor, a first end of the parasitic capacitor directly connected to the writing signal line, a second end of the parasitic capacitor directly connected to the second node; 
	a storage capacitor, the first end of the storage capacitor directly connected to the first node, the second end of the storage capacitor directly connected to a third node;  
	a light-emitting element, an anode of the light-emitting element directly connected to the third node, a cathode of the light-emitting element directly connected to a common ground voltage of the circuit;
	a third thin-film transistor, the gate of the third thin-film transistor directly connected to the writing signal line, the source of the third thin-film transistor directly connected to the third node, the drain of the third thin-film transistor directly connected to a monitoring signal line,
	wherein a resistance value of the resistor line ranges from 900 to 1200 kΩ.



3. (Cancelled)

4. (Original) The pixel circuit according to claim 1, wherein a formula of resistance value of the resistor line is             
                R
                =
                ρ
                1
                /
                s
            
        , where R is the resistance value,             
                ρ
            
         is electrical resistivity and s is a cross-sectional area of the resistor line.

5. (Original) The pixel circuit according to claim 1, wherein the first thin-film transistor, the second thin-film transistor and the third thin-film transistor are any one of a low temperature poly-silicon thin-film transistor, an oxide semiconductor thin-film transistor and an amorphous-silicon (a-Si) thin-film transistor.

6. (Cancelled)

7. (Original) A display panel, comprising the pixel circuit according to claim 1, wherein low gray-level uniformity obtained during the display panel displays images is proportional to resistance value of the resistor line.


providing the display panel according to claim 7; and 
inputting a low voltage level signal to the writing signal line, switching off a writing signal of the writing signal line, lowering a voltage of the source of the second thin-film transistor, and discharging electricity of a storage capacitor to the source of the second thin-film transistor.

9. (Original) The method according to claim 8, wherein when the source of the second thin-film transistor undergoes the discharging, the resistor line generates an instantaneous current, resistance value of the resistor line increases, a divided voltage of the resistor line increases, a speed of discharging electricity of the storage capacitor is slowed down, and a decrease of a voltage of the first node becomes small.

10. (Original) The method according to claim 8, wherein when a decrease of the voltage of the first node becomes small, a voltage between the first node and the second node maintains stable and a current flowing through a light-emitting element maintains stable.


End of amendment.

Allowable Subject Matter

Claims 1, 4, 5, and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claim 1.

Ebisuno et al., US Patent Publication 2018/0108295, discloses a similar pixel circuit arrangement as shown in Figure 21. However, Ebisuno does not teach the features present in independent claim 1. 

Kawabe, US Patent Publication 2010/0090931, discloses a similar pixel circuit arrangement as shown in Figure 1. However, Kawabe does not teach the features present in independent claim 1.

Kawachi, US Patent Publication 2021/0201778, teaches a similar pixel circuit arrangement as shown in Figure 5. However, Kawachi does not teach the features present in independent claim 1.



Koyama, US Patent Publication 2017/0053974, teaches a similar pixel circuit arrangement in Figure 2. However, Koyama does teach the features present in independent claim 1.

Xiong et al., US Patent Publication 2020/0168155, discloses a similar pixel circuit arrangement in Figure 6. However, Xiong does not teach the features present in independent claim 1.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699